                                                                                                 4/6/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  JEREMIAH BUCKLEY,
                 Plaintiff,

         -against-                                  No. 19-CV-1683 (LAK)(JLC)

  THE METROPOLITAN TRANSPORTATION                   ORDER
  AUTHORITY; MTA Police Officer STEPHEN
  MEARS, Shield #764; and MTA Police Officer
  DANILO RODRIGUEZ, Shield # 2096,

                        Defendants.


JAMES L. COTT, United States Magistrate Judge.

       By Order dated November 8, 2019 (Dkt. No. 30), the Court scheduled a status conference

in this case for April 24, 2020 at 10:00 a.m. in Courtroom 21D, United States Courthouse, 500

Pearl Street, New York, New York. Given the state’s extension of the current stay-at-home

policy, the April 24 conference will now be held telephonically rather than in person. Counsel

should contact chambers using the Court’s conference line, (877) 873-8017 (Access Code:

5277586). All of the other terms of the November 8 Order are hereby incorporated by reference.

       SO ORDERED.

Dated: April 6, 2020
       New York, New York
